               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

FRED MALOLEY,

                   Plaintiff,                           4:18-CV-3160

vs.                                                     JUDGMENT

WILBUR-ELLIS COMPANY, LLC,

                   Defendant.


      On the parties' Joint Stipulation for Dismissal with Prejudice (filing 25),
this case is dismissed with prejudice, with each party to bear its own costs,
expenses, and attorney's fees.


      Dated this 6th day of June, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
